Case: 20-50681     Document: 00516208847         Page: 1     Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 18, 2022
                                  No. 20-50681
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tommy Delando Burns,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:06-CR-89-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Tommy Delando Burns, federal prisoner # 35499-177, was convicted
   of one count of conspiracy to possess with intent to distribute crack cocaine
   and two counts of aiding and abetting the distribution of crack cocaine.
   Following a remand, he was resentenced to concurrent terms of 324 months


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50681        Document: 00516208847          Page: 2    Date Filed: 02/18/2022




                                      No. 20-50681


   in prison and five years of supervised release, but his sentences were
   subsequently reduced, and he is now serving concurrent terms of 262 months
   in prison.
          The district court denied Burns’s motion under Section 404 of the
   First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5221, to
   reduce his total sentence of imprisonment and his supervised release term.
   Burns appeals that ruling, which we review for abuse of discretion. United
   States v. Batiste, 980 F.3d 466, 469 (5th Cir. 2020).
          Burns contends that the district court failed to adequately explain the
   reasons for its decision. However, the arguments for and against a sentence
   reduction were briefed by the parties and before the district court. This court
   ordered a limited remand, and the district court issued an order explaining
   that Burns was eligible for a sentence reduction under Section 404 but that
   the court, in its discretion, had determined that no reduction in Burns’s
   sentence or term of supervised release was warranted. It stated that the
   decision was based on its consideration of the 18 U.S.C. § 3553(a) factors, the
   facts of the case, the severity of Burns’s offense, the fact that it had previously
   granted a “significant departure” based upon Amendment 782 to the
   Guidelines, and the fact that Burns’s current sentence falls within the
   applicable sentencing guidelines range. Nothing more was required. See
   United States v. Whitehead, 986 F.3d 547, 551 (5th Cir. 2021). Thus, the
   district court did not abuse its discretion in denying the motion. See Batiste,
   980 F.3d at 479.
          AFFIRMED.




                                           2